 


109 HR 4729 IH: Home Energy Assistance Tax Credit Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4729 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. LaTourette (for himself, Mr. Meehan, Mr. Brown of Ohio, Mr. Ryan of Ohio, Mr. McCotter, Mr. Tiberi, Mr. Ney, Mr. Simmons, Mr. Rush, Mr. Doyle, Mr. Evans, Mr. McHugh, Mrs. Miller of Michigan, Mrs. Jones of Ohio, Mr. Reynolds, and Mr. Kucinich) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide a refundable tax credit for certain home energy costs. 
 
 
1.Short titleThis Act may be cited as the Home Energy Assistance Tax Credit Act of 2006.  
2.Refundable tax credit for home energy costs 
(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by chapter 1 of the Internal Revenue Code of 1986 for the first taxable year of such individual ending after March 31, 2005, an amount equal to 25 percent of the qualified 2006 winter home energy costs of the taxpayer. 
(b)Limitations 
(1)Dollar limitationThe credit allowed under subsection (a) for any taxable year shall not exceed $200 ($400 in the case of a joint return). 
(2)Limitation based on modified adjusted gross income 
(A)In generalThe amount allowable as a credit under subsection (a) for any taxable year shall be reduced (but not below zero) by an amount which bears the same ratio to the amount so allowable (determined without regard to this paragraph but with regard to paragraph (1)) as— 
(i)the amount (if any) by which the taxpayer’s adjusted gross income exceeds $30,000 ($60,000 in the case of a joint return), bears to— 
(ii)$10,000 ($20,000 in the case of a joint return). 
(B)Determination of adjusted gross incomeFor purposes of subparagraph (A), adjusted gross income shall be determined without regard to sections 911, 931, and 933 of the Internal Revenue Code of 1986.  
(c)Qualified home energy costsFor purposes of this section, the term qualified 2006 winter home energy costs means, with respect to any taxable year, the aggregate amount paid or incurred by the taxpayer during the period beginning on October 1, 2005, and ending on March 31, 2006, for electricity, natural gas, propane, and heating oil, which is used in connection with the taxpayer’s principal place of abode. 
(d)Credit treated as a refundable creditFor purposes of the Internal Revenue Code of 1986, the credit allowed under subsection (a) shall be treated as allowed under subpart C of part IV of subchapter A of chapter 1 of such Code.  
(e)Denial of double benefitFor purposes of this section— 
(1)In generalNo credit shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed under any other provision of chapter 1 of the Internal Revenue Code of 1986. 
(2)GrantsThe credit allowed under this section (determined without regard to this paragraph) shall be reduced (but not below zero) by the aggregate amount received by the taxpayer under any Federal, State, or local government program for the expenses described in subsection (c). 
(f)Conforming amendmentSection 1324(b)(2) of title 31, United States Code, is amended by inserting , or enacted under the Home Energy Assistance Tax Credit Act of 2006 after Taxpayer Relief Act of 1997.  
 
